Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-24 are currently pending, with Claims 18-20 being withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed August 22, 2022, with respect to the rejections of Claims 1-17 and 21-24 under 35 U.S.C. 101 have been fully considered and, in combination with the present amendments, are persuasive.
The present invention is not properly interpreted as being directed towards the abstract idea of a mental process because it cannot properly interpreted as observations, evaluations, judgments and/or opinions that are reasonably performed in the human mind – for example, it would not be reasonable to expect a human to perform a proximity check, construct a GUI, transmit/receive data, identify a particular personality file from among a plurality of personality files, and construct a display of formatted data mentally.  Furthermore, the present invention is not properly interpreted as being directed towards the abstract idea of certain methods of organizing human activity because it is not reasonably interpreted as a fundamental economic principle or practice, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people – for example, the present limitations tangentially recite organizing human behavior in that it dictates determining where a user is located for its proximity check, but this is not representative of the inventive concept as a whole.  
Furthermore, even assuming, arguendo, that the present invention were directed towards one of the aforementioned abstract ideas, it nonetheless includes additional elements that integrate any purported abstract ideas into a practical application.  Specifically, paragraphs [0012] of the present Specification discloses that the personality files “can provide relief from the visual clutter of multiple display interfaces,” and further that the present invention reduces the risk of improper patient identification, modification of the wrong record, and record fragmentation.  Furthermore, paragraph [0016] of the present Specification disclose that the present invention recites improvements over conventional systems by providing users with “a standardized data screen regardless of proprietary variations in screen formats of different manufacturers, thus improving healthcare provider efficiency in the oversight of data,” which is similar to the improvements achieved by Claim 1 of Example 42 of the 2019 Updated Patent Eligibility Guidelines.  
For the aforementioned reasons, the previous grounds of rejection of Claims 1-17 and 21-24 under 35 U.S.C. 101 are withdrawn.  

Applicant’s arguments, see Remarks, filed August 22, 2022, with respect to the rejections of Claims 1-17 and 21-24 under 35 U.S.C. 103 have been fully considered but are not persuasive. 
Applicants first allege that Carter is deficient because it does not teach the EMR search screen limitation, e.g. see pg. 9 of Remarks – Examiner disagrees.
Examiner notes that Carter is not cited to teach this feature, but instead McDonald is cited to teach this feature, e.g. see McDonald paragraphs [0017]-[0019], [0022]-[0024], and [0032]-[0035].  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants further allege that Carter is deficient because it does not teach receiving data from the identified record of the electronic medical record database, and because McDonald teaches search queries being generated by a client computer rather than a “portable patient-side device,” e.g. see pgs. 9 and 11 of Remarks – Examiner disagrees. 
As shown below, Carter is no longer cited to teach this feature, and instead McDonald is cited to teach this feature, e.g. see McDonald paragraphs [0032]-[0035], Fig. 1.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding McDonald, Examiner acknowledges that the search queries are generated by a client computer, e.g. see McDonald paragraphs [0032]-[0035] and Fig. 1.  However, the present claim language merely recites “a portable unit adapted for relocation among different locations proximate to different patients.”  Given the broadest reasonable interpretation, this merely requires a portable unit of some type configured to present a search screen.  Examiner further notes that there is no language in the Claims or the Specification defining “proximate.”  That is, given the broadest reasonable interpretation, the present claim language in view of the Specification merely requires a portable unit in some undefined proximity to different patients.  Additionally, there is no language defining the portable unit in such a way so as to distinguish it from a client computer separate from the medical monitors/sensors.  Furthermore, the search screen constructed on the client computer is specifically presented to users, wherein the process “can be used to train physicians,” e.g. see paragraph [0039] – that is, the client computer is used by physicians/healthcare professionals to evaluate patient data.  
Applicants further allege that the previously cited prior art is deficient because they do not address the same problem that the present invention is intended to address, namely “a healthcare provider navigating through multiple devices from different manufacturers,” e.g. see pg. 11 of Remarks – Examiner disagrees.
Examiner notes that paragraph [0007] of Carter specifically states that “healthcare providers are currently unable to effectively utilize the available data,” “while a particular device or device manufacturer might be specialized towards one type of medical reading, many different readings are typically necessary to effectively monitor a patient,” and further “in order to get a full an accurate picture of the patient’s condition, devices produced by multiple manufactures may be necessary,” wherein “an improved means of effective management has become necessary.”   That is, the invention of Carter specifically addresses the problem of healthcare providers being unable to utilize the available data obtained from multiple manufacturers.
Additionally, in response to Applicant's argument that Carter and McDonald do not teach solving the aforementioned problem of “a healthcare provider navigating through multiple devices from different manufacturers,” the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicants also allege that Carter is deficient because it does not teach receiving data establishing a physical proximity between the patient and portable unit, e.g. pg. 10 of Remarks – Examiner disagrees.
Examiner notes that the proximity limitation is newly presented/amended, and, as shown below, Examiner does not assert that this feature is taught by Carter, but instead cites to Soon-Shiong, which teaches communication utilizing Bluetooth (i.e. a proximity-based wireless means of communication), e.g. see paragraphs [0019] and [0031].
Applicants also allege that Carter is deficient because it does not teach the limitations regarding the personality files and formatting of the data, e.g. see pg. 10 of Remarks – Examiner disagrees.
As shown below, Carter is not cited to teach this feature, but instead Soon-Shiong is presently cited to teach this feature.  Soon-Shiong teaches a system that converts raw sensor data in a first format to a second format, wherein the conversion is based on desired rules or algorithms for conversion (i.e. a rule or algorithm is interpreted as “a personality file” and is selected from multiple rules or algorithms) based on an object identifier, e.g. see paragraph [0038], wherein the object identifier is determined based on the type of sensor, e.g. see paragraphs [0023] and [0028].
For the aforementioned reasons, Claims 1-17 and 21-24 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (Pub. No. US 2017/0193181) in view of Gao (Pub. No. US 2009/0069642), further in view of Soon-Shiong (Pub. No. US 2014/0114675) and McDonald (Pub. No. US 2004/0153443).

Regarding Claim 1, Carter teaches the following: A clinical data interface device comprising:
a graphic interface having an electronic display and electronic sensor responsive to user commands and adapted to output a display of data to a user and receive input of data from a user (The system includes remote monitoring devices comprising a patient portal interface (i.e. a graphic interface) that enables the input of information from a patient, for example via a touchscreen (i.e. an electronic display and electronic sensor), e.g. see paragraphs [0032], Fig. 1.); 
a data input being a wireless or wired circuit adapted to communicate with a patient monitoring device monitoring physiological parameters of the patient to receive physiological parameters from the patient monitoring device (The remote monitoring devices (i.e. patient monitoring devices) obtain various patient data elements such as blood pressure and weight (i.e. physiological parameters of the patient), e.g. see paragraph [0031], and transmit this data to a remote monitoring device management system (DMS) (i.e. a data input) through a device cloud or a hub (i.e. both of which may communicate with the DMS via either wired or wireless communication), e.g. see paragraphs [0032]-[0033], Fig. 1.); 
a wireless transceiver being an electronic circuit adapted to communicate with a remote electronic medical record database system (EMR) (The system includes a short-range radio gateway hub (i.e. a wireless transceiver comprising an electronic circuit) that communicates wirelessly with a device cloud service that further communicates with the DMS, wherein the DMS includes a data store (i.e. a remote electronic medical record database system), e.g. see paragraph [0032], Fig. 1.); and 
at least one electronic processor and associated memory, the memory holding at least one non-transitory program executed by the at least one electronic processor (The system includes a processor and memory, wherein the memory includes computer-executable instructions such as program modules, e.g. see paragraphs [0054]-[0055] and [0057]-[0058].) to:  
receive data identifying that a particular patient monitoring device is physically associated with the patient (The system includes a device/patient association component that receives inputs from a data formatting component that recognizes and identifies which inputs are associated with corresponding devices and patients, e.g. see paragraph [0033].); 
display of physiological parameters on the graphic interface (The DMS publishes data to a data processing component and a trend analysis component, wherein the data processing component is configured to format inputs into actionable data elements to be communicated to alert generator, wherein the trend analysis component communicates data as viewable data elements (i.e. either of the aforementioned operations may be interpreted as “display of the physiological parameters on the graphic interface”), e.g. see paragraphs [0038]-[0044].).
However, Carter does not teach the following:
(A)	a portable unit adapted for relocation among different locations proximate to different patients;
(B)	wherein the data identifying that a particular patient monitoring device is physically associated with the patient also establishes a physical proximity between the patient and the portable unit;
(C)	identify a personality file from among multiple personality files according to the identified particular patient monitoring device;
(D)	receive from the data input, physiological parameters having a first electronic communication format and use the identified personality file to perform at least one of selecting and formatting the physiological parameters of the first electronic communication format for transmission to the identified record of the electronic medical record database in a second electronic communication format through the wireless transceiver;
(E)	wherein the remote electronic medical record database system holds multiple records associated with patients; 
(F)	wherein the non-transitory program is further configured to present a user with an EMR search screen for identifying a record of the remote electronic medical record database system associated with a particular patient; and
(G)	wherein the non-transitory program is further configured to receive data from the identified record of the electronic medical record database related to the patient.
(A)	Gao teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a plurality of patient monitors configured to monitor a plurality of patients, e.g. see paragraph [0023], wherein the patient monitors are configured to communicate with a client or server device, such as a laptop or portable computer (i.e. a portable unit adapted for relocation), e.g. see paragraph [0073].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Carter to incorporate the portable client device in communication with the patient monitors as taught by Gao in order to coordinate communications between the patient monitoring devices and consolidate the presentation, control, and monitoring of patient data, e.g. see Gao paragraphs [0008] and [0073], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(B)-(D)	Soon-Shiong teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include sensors that capture patient data, wherein the sensors include proximity sensors, which may communicate utilizing Bluetooth (i.e. a proximity-based wireless means of communication) connections, e.g. see paragraphs [0019] and [0031].  Furthermore, the system includes a conversion module that receives raw sensor data (i.e. physiological parameters) in a first format and converts it into a second format, wherein the conversion is based on desired rules or algorithms for conversion (i.e. a rule or algorithm is interpreted as “a personality file” and is selected from multiple rules or algorithms) based on an object identifier, e.g. see paragraph [0038], wherein the object identifier is determined based on the type of sensor, e.g. see paragraphs [0023] and [0028].  
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter and Gao to incorporate the formatting operations and proximity sensing as taught by Soon-Shiong in order to enable access to the patient data in secure fashion, e.g. see Soon-Shiong paragraph [0042], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(E)-(G)		McDonald teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a database that stores a plurality of patient records containing data obtained from a plurality of monitoring devices via a monitor system, e.g. see paragraphs [0017]-[0019] and [0022]-[0024], Figs. 1 and 2A.  Furthermore, the system is configured to enable client computer to perform a search of the patient records via a search engine, e.g. see paragraphs [0032]-[0035].  Additionally, the client computer receives patient records responsive to the submitted query request, e.g. see paragraphs [0032]-[0035], Fig. 1 – that is, the client computer receives the identified patient record from the database server.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter, Gao, and Soon-Shiong to incorporate the searchable database storing a plurality of patient records as taught by McDonald in order to organize a large amount of data in a manner which facilitates retrospective learning and searching, which enables users to more effectively handle similar situations in the future, e.g. see McDonald paragraphs [0022], [0029], and [0037], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 2, the combination of Carter, Gao, Soon-Shiong, and McDonald teaches the limitations of Claim 1, and Soon-Shiong further teaches the following:
The clinical data interface device of claim 1 wherein the at least one non-transitory program uses the identified personality file for selecting and formatting the received physiological parameters for transmission to the EMR (The desired rules or algorithms (i.e. the identified personality file) are used to convert data from one format to another, e.g. see Soon-Shiong paragraph [0038], wherein the converted data may then be sent to a database, e.g. see Soon-Shiong paragraphs [0018] and [0037]-[0039], Fig. 1.  It would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter, Gao, and McDonald to incorporate using the personality file for transmitting the data to the EMR as taught by Soon-Shiong in order to enable access to the patient data in secure fashion, e.g. see Soon-Shiong paragraph [0042].  Examiner notes that the language of “for selecting and formatting the received physiological parameters for transmission to the EMR” is not positively claimed, and instead is properly interpreted as intended use and need not be afforded patentable weight.  However, even assuming, arguendo, that this feature were afforded patentable weight, it is nonetheless taught by the language in the references cited above.).

Regarding Claim 4, the combination of Carter, Gao, Soon-Shiong, and McDonald  teaches the limitations of Claim 1, and Carter and Soon-Shiong further teach the following:
 The clinical data interface device of claim 1 wherein the at least one non-transitory program uses the identified personality file for selecting and formatting the received physiological parameters for display on the clinical data interface device (The desired rules or algorithms (i.e. the identified personality file) are used to convert data from one format to another, e.g. see Soon-Shiong paragraph [0038], wherein the converted data may then be sent to a database, e.g. see Soon-Shiong paragraphs [0018] and [0037]-[0039], Fig. 1, and displayed see Soon-Shiong paragraph [0033] and Carter paragraphs [0038]-[0044].  It would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter, Gao, and McDonald to incorporate using the personality file to display the converted data as taught by Soon-Shiong in order to enable access to the patient data in secure fashion, e.g. see Soon-Shiong paragraph [0042].  Examiner notes that the language of “for selecting and formatting the received physiological parameters for display on the clinical data interface” is not positively claimed, and instead is properly interpreted as intended use and need not be afforded patentable weight.  However, even assuming, arguendo, that this feature were afforded patentable weight, it is nonetheless taught by the language in the references cited above.).

Regarding Claim 12, the combination of Carter, Gao, Soon-Shiong, and McDonald teaches the limitations of Claim 1, and Soon-Shiong further teaches the following:
The clinical data interface device of claim 1 wherein the data input is selected from the group consisting of a wireless communication port and a wire cable port (The system includes a remote server comprising communication media, wherein communication media includes both wired and wireless connections, e.g. see Carter paragraph [0057], Fig. 4.  Although the system of Carter does not explicitly disclose that the server is the DMS (i.e. the data input), it would have been obvious to one ordinarily skilled in the art of healthcare to modify the DMS to operate on the remote server, as the remote server performs at least the same functions as the DMS of communicating with remote computer devices and receiving patient data, e.g. see Carter paragraphs [0059]-[0061], Fig. 4.).

Regarding Claim 22, the combination of Carter, Gao, Soon-Shiong, and McDonald  teaches the limitations of Claim 1, and Soon-Shiong further teaches the following:
The clinical data interface device of claim 1 wherein the identified personality file includes a first component associated with the remote electronic medical record database system and mapping a type of data to its representation in the remote electronic medical record database system (The rules or algorithms (i.e. the personality file) for converting the patient data may be based on a patient identifier, e.g. see Soon-Shiong paragraph [0038], wherein the patient identifier portion may be looked up in a patient database, e.g. see Soon-Shiong paragraph [0022].) and a second component associated with    the particular patient monitoring device linking data from the particular patient monitoring device with the type of data (The rules or algorithms (i.e. the personality file) for converting the patient data may be based on a object identifier, e.g. see Soon-Shiong paragraph [0038], wherein the object identifier portion may be based on biometric data comprising metadata about the source of the data, for example the type of sensor data and a sensor ID, e.g. see Soon-Shiong paragraph [0023].), so that together the first and second components provide a mapping of data from the particular patient monitoring device to its representation in the remote electronic medical record database system (The system converts the data in a first format to a second format, wherein the converted data is subsequently stored, e.g. see Soon-Shiong paragraphs [0038]-[0040].).
Examiner further notes that the language of “so that…the first and second components provide a mapping” is not positively claimed, and instead is properly interpreted as intended use and/or intended result and should not be afforded patentable weight.  However, even assuming, arguendo, that this feature were afforded patentable weight, Examiner further notes that Carter teaches storing data that has been converted into a common format, e.g. see Carter paragraph [0024] and [0052], and further teaches tracking which devices have produced which types of data, e.g. see Carter paragraphs [0033]-[0034].

Claims 3, 7, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carter, Gao, Soon-Shiong, and McDonald in view of Brashears (Pub. No. US 2004/0102687).

Regarding Claim 3, the combination of Carter, Gao, Soon-Shiong, and McDonald teaches the limitations of Claim 2, and Soon-Shiong further teaches the following:
The clinical data interface device of claim 2 wherein the identified personality file produces identically formatted data for transmission to the electronic medical record system (The desired rules or algorithms (i.e. the identified personality file) are used to convert data from one format to another, e.g. see Soon-Shiong paragraph [0038], wherein the converted (i.e. identically formatted) data may then be sent to a database, e.g. see Soon-Shiong paragraphs [0018] and [0037]-[0039], Fig. 1.  It would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter, Gao, and McDonald to incorporate using the personality file for transmitting the data to the EMR as taught by Soon-Shiong in order to enable access to the patient data in secure fashion, e.g. see Soon-Shiong paragraph [0042].).
But the combination of Carter, Gao, Soon-Shiong, and McDonald does not teach the following:
(A)	wherein the identified personality file is selected from among different personality files associated with different patient monitoring devices providing given physiological information provide different formatting to be given physiological information.
(A)	Brashears teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a system that downloads a data collection protocol (i.e. a personality file) from a plurality of data collection protocols stored at a remote server, e.g. see paragraphs [0038] and [0062], wherein the data collection protocol is medical monitor specific because each medical monitor may produce patient data relating to differing physiological conditions and outputs in varying forms (i.e. different patient monitoring devices providing different physiological information in different formatting), e.g. see paragraph [0042].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter, Gao, Soon-Shiong, and McDonald to incorporate the personality file specifically associated with a specific device as taught by Brashears in order to enable the system to recognize data from a variety of different of devices, e.g. see Brashears paragraphs [0003]-[0007], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 7, the combination of Carter, Gao, Soon-Shiong, and McDonald teaches the limitations of Claim 2, but does not teach the following:
(A)	The clinical data interface device of claim 2 wherein the non-transitory program executed by the at least one electronic processor further repeats the identification of the personality file and the receiving and use of the personality file steps using different identified personality files for different patient monitoring devices.
(A)	Brashears teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a system that downloads a data collection protocol (i.e. a personality file) from a plurality of data collection protocols stored at a remote server, e.g. see paragraphs [0038] and [0062], wherein the data collection protocol is medical monitor specific because each medical monitor may produce patient data relating to differing physiological conditions and outputs in varying forms (i.e. different patient monitoring devices providing different physiological information in different formatting), e.g. see paragraph [0042], and wherein the system processes patient data from a plurality of medical monitors, e.g. see paragraph [0037] – that is, it would be obvious for the system to identify a data collection protocol for a particular medical monitor, utilize the protocol to produce patient data according to the protocol, and repeat the process utilizing a different protocol for a different patient monitor.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter, Gao, Soon-Shiong, and McDonald to incorporate the personality file specifically associated with a specific device as taught by Brashears in order to enable the system to recognize data from a variety of different of devices, e.g. see Brashears paragraphs [0003]-[0007], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
	
Regarding Claim 21, the combination of Carter, Gao, Soon-Shiong, and McDonald teaches the limitations of Claim 1, but does not teach the following:
(A)	The clinical data interface device of claim 1 wherein the at least one non-transitory program identifies the personality file by communicating with a remote device holding multiple personality files.
(A)	Brashears teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a system that downloads a data collection protocol (i.e. a personality file) from a plurality of data collection protocols stored at a remote server (i.e. a remote device holding multiple personality files), e.g. see paragraphs [0038] and [0062].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter, Gao, Soon-Shiong, and McDonald to incorporate obtaining the personality file from the remote server as taught by Brashears in order to enable an entity to easily maintain and/or update the data stored on the server, e.g. see Brashears paragraph [0039], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 23, the combination of Carter, Gao, Soon-Shiong, and McDonald teaches the limitations of Claim 22, but does not teach the following:
(A)	The clinical data interface device of claim 22 wherein second component is received by the clinical data interface device from a remote device.
(A)	Brashears teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a system to include a data collection protocol (i.e. a personality file) that is medical monitor specific because each medical monitor may produce patient data relating to differing physiological conditions and outputs in varying forms (i.e. the second component linking data from a particular patient monitoring device with the type of data), e.g. see paragraph [0042].  Furthermore, the system downloads the data collection protocol from a remote server (i.e. a remote device), e.g. see paragraphs [0038] and [0062].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter, Gao, Soon-Shiong, and McDonald to incorporate obtaining the personality file from the remote server as taught by Brashears in order to enable an entity to easily maintain and/or update the data stored on the server, e.g. see Brashears paragraph [0039], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carter, Gao, Soon-Shiong, and McDonald in view of Brashears, further in view of Booth (Pub. No. US 2008/0270912).
Regarding Claim 5, the combination of Carter, Gao, Soon-Shiong, and McDonald teaches the limitations of Claim 4, but does not teach the following:
(A)	The clinical data interface device of claim 4 wherein the identified personality file is selected from among different personality files associated with different patient monitoring devices providing given physiological parameters and providing different formatting;
(B)	wherein the identified personality file produces a same visual appearance of the given physiological parameters on the display of the clinical data interface device when the clinical data interface device is used with the different patient monitoring devices providing the given physiological parameters.
(A)	Brashears teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a system that downloads a data collection protocol (i.e. a personality file) from a plurality of data collection protocols stored at a remote server, e.g. see paragraphs [0038] and [0062], wherein the data collection protocol is medical monitor specific because each medical monitor may produce patient data relating to differing physiological conditions and outputs in varying forms (i.e. different patient monitoring devices providing different physiological information in different formatting), e.g. see paragraph [0042].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter, Gao, Soon-Shiong, and McDonald to incorporate the personality file specifically associated with a specific device as taught by Brashears in order to enable the system to recognize data from a variety of different of devices, e.g. see Brashears paragraphs [0003]-[0007], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(B)	Booth teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a controller that accesses data contained in a database regarding the spatial relationships of data to be displayed for a variety of different patient monitors, e.g. see paragraphs [0030]-[0032] – that is, the data accessed by the controller defining the spatial relationship of the data is interpreted as a “personality file.”  Furthermore, the system produces a spatial relationship display for the data on a computer that is the same as the spatial relationship display for the data on each patient monitor, e.g. see paragraphs [0027]-[0028], [0034], [0036], and [0041], Figs. 3a-3b, 4a-4b, to ensure that the data displayed is efficiently and accurately recorded.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter, Gao, Soon-Shiong, McDonald, and Brashears to incorporate constructing the display on the clinical data interface device in the same fashion as the patient monitoring devices as taught by Booth in order to ensure that the data displayed is efficiently and accurately recorded, e.g. see Booth paragraphs [0004]-[0005] and [0042], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carter, Gao, Soon-Shiong, and McDonald in view of Ansari (Pub. No. US 2015/0347683).
Regarding Claim 6, the combination of Carter, Gao, Soon-Shiong, and McDonald teaches the limitations of Claim 2, and but does not teach the following:
(A)	The clinical data interface device of claim 2 wherein the identified personality file further provides translations of error codes from a particular patient monitoring device into text messages common to different error codes from different patient monitoring devices.
(A)	Ansari teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to translate an error code into common language such that the error code is explained, e.g. see paragraph [0172].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter, Gao, Soon-Shiong, and McDonald to incorporate the error code translation as taught by Ansari in order to provide the user with an explanation for the error, e.g. see Ansari paragraph [0172], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carter, Gao, Soon-Shiong, and McDonald in view of Wise (Pub. No. US 2008/0263048).
Regarding Claim 8, the combination of Carter, Gao, Soon-Shiong, and McDonald teaches the limitations of Claim 1, and but does not teach the following:
(A)	The clinical data interface device of claim 1 wherein the EMR search screen displays a patient name, a patient identification number, and patient identifying data from the EMR.
(A)	Wise teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to enable a user to search for a patient record, e.g. see paragraph [0005], [0012], and [0014], wherein the search screen displayed to a user includes the patient name, the patient identification number, and various other patient data such as the patient’s date of birth, e.g. see paragraphs [0042], Fig. 4, to provide a user with fast, secure access to patient data.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter, Gao, Soon-Shiong, and McDonald to incorporate the data displayed on the search screen as taught by Wise in order to provide a user with fast, secure access to patient data, e.g. see Wise paragraph [0044], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carter, Gao, Soon-Shiong, and McDonald in view of Zhang (Pub. No. US 2007/0038402) (hereinafter referred to as “Zhang ‘402”).
Regarding Claim 9, the combination of Carter, Gao, Soon-Shiong, and McDonald teaches the limitations of Claim 1, and but does not teach the following:
(A)	The clinical data interface device of claim 1 further including a near field communication system and wherein the data identifying a particular patient monitoring device identifies the particular patient monitoring device using the near field communication system, wherein the near field communication system is selected from the group consisting of an optical tag reader and a radiofrequency identification tag reader.
(A)	Zhang ‘402 teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to identify a particular patient device using an RFID tag (i.e. a near field communication system) and an RFID reader (i.e. a radiofrequency identification tag reader), e.g. see paragraphs [0052]-[0053], to provide a cost-effective method of monitoring patients and obtaining patient data.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter, Gao, Soon-Shiong, and McDonald to incorporate the RFID tag and reader as taught by Zhang ‘402 in order to provide a cost-effective method of monitoring patients and obtaining patient data, e.g. see Zhang ‘402 paragraphs [0052]-[0053], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carter, Gao, Soon-Shiong, and McDonald in view of Keefe (Pub. No. US 2011/0161112).

Regarding Claim 10, the combination of Carter, Gao, Soon-Shiong, and McDonald teaches the limitations of Claim 1, and but does not teach the following:
(A)	The clinical data interface device of claim 1 wherein the at least one non-transitory program further receives identification of a healthcare provider for logging into the EMR search screen and wherein the data received from the EMR by the patient monitoring device through the EMR search screen is limited to data related to patients under the care of the identified healthcare provider.
(A)	Keefe teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to require a physician to login to access patient data, wherein the patient data able to be accessed by the physician is restricted to patients who are under the physician, e.g. see paragraphs [0089] and [0104], to provide increased security and inhibit the ability of unauthorized persons to access the patient data.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter, Gao, Soon-Shiong, and McDonald to incorporate the login and patient data restriction as taught by Keefe in order to provide increased security and inhibit the ability of unauthorized persons to access the patient data, e.g. see Keefe paragraph [0090], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 11, the combination of Carter, Gao, Soon-Shiong, McDonald, and Keefe teaches the limitations of Claim 10, and Carter and Keefe further teach the following:
The clinical data interface device of claim 10 wherein the data transmitted to the electronic medical record database is linked to the identification of the healthcare provider (The system transmits patient information to the data collection component (i.e. the electronic medical record database), e.g. see Carter paragraphs [0032]-[0033], Fig. 1.  Furthermore, the patient data is “linked to” a particular healthcare provider in that only a healthcare provider authorized via their login information is enabled to view and/or access the patient data, e.g. see Keefe paragraphs [0089] and [0104].  It would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter, Gao, Soon-Shiong, and McDonald to incorporate the login and patient data restriction as taught by Keefe in order to provide increased security and inhibit the ability of unauthorized persons to access the patient data, e.g. see Keefe paragraph [0090].).
Examiner further notes that the operation transmitting the data to the electronic medical record database is not currently required by the limitations of Claims 1 and 10-11, because Claim 1 presently only recites “at least one of selecting and formatting the retrieved physiological parameters for transmission to the electronic medical records database…and display of the physiological parameters on the graphic interface.”  Hence, for the purposes of examination, the system need only be capable of transmitting data to the database.  However, as shown above, even if this limitation were afforded full patentable weight, it is nonetheless rejected under 35 U.S.C. 103 in view of the cited references. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carter, Gao, Soon-Shiong, and McDonald in view of Zhang (Pub. No. US 2014/0278536) (hereinafter referred to as “Zhang ‘536”).
Regarding Claim 13, the combination of Carter, Gao, Soon-Shiong, and McDonald teaches the limitations of Claim 1, and Carter further teaches the following:
The clinical data interface device of claim 1 wherein the at least one non-transitory program further selects a subset of the physiological parameters less than all of the physiological parameters received from the particular patient monitoring device for transmission to the identified record (The system includes a de-conflicting component that determines whether duplicate inputs are included in the patient data, and, in response to detecting duplicates, retains and communicates only selected inputs (i.e. a subset), wherein the selected inputs are further transmitted to the data store and the EMR (i.e. the identified record), e.g. see Carter paragraphs [0037]-[0039], Fig. 1.).
But the combination of Carter, Gao, Soon-Shiong, and McDonald does not teach the following:
(A)	wherein the selection of the subset of the physiological parameters is received input from the user.
(A)	Zhang ‘536 teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to enable a physician (i.e. a user) to specify (i.e. an input) a subset of patient data, for example symptoms, to be stored in a symptom log, wherein the symptom log is stored as part of a management database, e.g. see paragraphs [0052]-[0054].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter, Gao, Soon-Shiong, and McDonald to incorporate storing the physician-specified subset of data as taught by Zhang ‘536 in order to make the system more customizable according to a healthcare provider’s instructions and inputs, e.g. see Zhang ‘536 paragraph [0005], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carter, Gao, Soon-Shiong, and McDonald in view of Barret (Pub. No. US 2003/0144874).
Regarding Claim 14, the combination of Carter, Gao, Soon-Shiong, and McDonald teaches the limitations of Claim 1, and but does not teach the following:
(A)	The clinical data interface device of claim 1 wherein the at least one non-transitory program permits modification of the physiological data received from the patient monitoring device while marking that data as modified.
(A)	Barret teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a patient data structure capable of being modified, e.g. see paragraphs [0008] and [0037].  The system further includes a patient log comprising log sub-records indicating any additions, deletions, or modifications to any field or sub-record of a patient, including a date of change to the patient information, e.g. see paragraph [0031], to ensure the integrity of the patient information.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter, Gao, Soon-Shiong, and McDonald to incorporate noting the modifications to patient records as taught by Barret in order to ensure the integrity of the patient information, e.g. see Barret paragraph [0031], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carter, Gao, Soon-Shiong, and McDonald in view of Dicks (Pub. No. US 2008/0183502).
Regarding Claim 15, the combination of Carter, Gao, Soon-Shiong, and McDonald teaches the limitations of Claim 1, and but does not teach the following:
(A)	The clinical data interface device of claim 1 wherein the at least one non-transitory program tags the data sent to the EMR as being from an identified clinical data interface device.
(A)	Dicks teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to validate patient information based on a variety of indicators, for example indication that the patient information is from a particular source, such as a specific medical device, wherein the validation may be executed using a device serial number and/or a medical device identifier, e.g. see paragraph [0042], to ensure the data was received properly and completely.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter, Gao, Soon-Shiong, and McDonald to incorporate tagging the patient data with a device identifier as taught by Dicks in order to ensure the data was received properly and completely, e.g. see Dicks paragraph [0042], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carter, Gao, Soon-Shiong, and McDonald in view of Qin (Pub. No. US 2005/0278001).
Regarding Claim 16, the combination of Carter, Gao, Soon-Shiong, and McDonald teaches the limitations of Claim 1, and but does not teach the following:
(A)	The clinical data interface device of claim 1 wherein the at least one non-transitory program further operates to generate reports indicating usage of the clinical data interface device for sending data to the EMR.
(A)	Qin teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to generate reports including usage data for a medical device, wherein the generated reports may be included in a patient file, e.g. see paragraphs [0015], [0131], and [0135], wherein the patient file is stored in a database, e.g. see paragraphs [0134] and [0136], to enable the subsequent usage of the data for a variety of purposes, such as for medical treatment.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter, Gao, Soon-Shiong, and McDonald to incorporate generating usage reports as taught by Qin in order to enable the subsequent usage of the data for a variety of purposes, such as for medical treatment, e.g. see Qin paragraph [0136], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carter, Gao, Soon-Shiong, and McDonald in view of Wondka (Pub. No. US 2013/0157571).
Regarding Claim 17, the combination of Carter, Gao, Soon-Shiong, and McDonald teaches the limitations of Claim 1, and but does not teach the following:
(A)	The clinical data interface device of claim 1 wherein the at least one non-transitory program further operates to download personality files through the wireless transceiver.
(A)	Wondka teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a protocol for the user to download a set of medical device alarm codes for the device (i.e. a personality file) through a wireless communication network (i.e. the wireless transceiver), e.g. see paragraph [0082], to provide a reliable and convenient means to capture and handle data.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter, Gao, Soon-Shiong, and McDonald to incorporate obtaining the personality file via wireless connection as taught by Wondka in order to provide a reliable and convenient means to capture and handle data, e.g. see Wondka Abstract and paragraph [0005], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carter, Gao, Soon-Shiong, and McDonald in view of Booth.
Regarding Claim 24, the combination of Carter, Gao, Soon-Shiong, and McDonald teaches the limitations of Claim 4, but does not teach the following:
(A)	The clinical data interface device of claim 4 wherein the identified personality file provides a formatting to produce a representation of the physiological parameters on the display of the clinical data interface device having a layout matching a display of the identified particular patient monitoring device.
(A)	Booth teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a controller that accesses data contained in a database regarding the spatial relationships of data to be displayed for a variety of different patient monitors, e.g. see paragraphs [0030]-[0032] – that is, the data accessed by the controller defining the spatial relationship of the data is interpreted as a “personality file.”  Furthermore, the system produces a spatial relationship display (i.e. a layout) for the data on a computer that is the same as (i.e. matching) the spatial relationship display for the data on each patient monitor, e.g. see paragraphs [0027]-[0028], [0034], [0036], and [0041], Figs. 3a-3b, 4a-4b, to ensure that the data displayed is efficiently and accurately recorded.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter, Gao, Soon-Shiong, and McDonald to incorporate constructing the display on the clinical data interface device in the same fashion as the patient monitoring devices as taught by Booth in order to ensure that the data displayed is efficiently and accurately recorded, e.g. see Booth paragraphs [0004]-[0005] and [0042], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686